                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DREW M. LINDER,

       Plaintiff,

v.                                                            Case No. 1:17-cv-1049
                                                              Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                             OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for supplemental security income (SSI).

               I.      Discussion

               The present case involves plaintiff’s application for SSI filed on December 16,

2016. PageID.361. Plaintiff had previously filed a claim for SSI in 2011, which was denied by

Administrative Law Judge (ALJ) Prothro on April 4, 2014. PageID.43, 108-119. In the present

case, plaintiff alleged a disability onset date of April 5, 2014. PageID.361. Plaintiff identified his

disabling conditions as bipolar disorder, poor memory, anxiety, paranoid schizophrenia, attention

deficit disorder (ADD), “hits himself in the face,” depression, and suicide attempts. PageID.354.

Prior to applying for SSI, plaintiff completed the 10th grade and worked as a fry cook, machine

operator, packager and stocker. PageID.355. ALJ Ohanesian reviewed plaintiff’s claim de novo

and entered a written decision denying benefits on August 24, 2017. PageID.43-56. This decision,



                                                  1
which was later approved by the Appeals Council, has become the final decision of the

Commissioner and is now before the Court for review.

               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period



                                                 2
of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905

F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the




                                                 3
plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

              II.     ALJ’s DECISION

              Plaintiff’s claim failed at the fifth step. At the first step, the ALJ found that plaintiff

had not engaged in substantial gainful activity since his SSI application date of December 16,

2016. PageID.45. At the second step, the ALJ found that plaintiff had severe impairments of:

attention deficit disorder (ADD); mood disorder, NOS; anxiety disorder, NOS; schizoaffective

disorder; and polysubstance abuse disorder. PageID.46. At the third step, the ALJ found that

plaintiff did not have an impairment or combination of impairments that met or equaled the

requirements of the Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.46.

              The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform a full range of work at all exertional
       levels but with the following nonexertional limitations: he is limited to simple,
       routine, repetitive tasks; and to 1 to 3 step tasks; he can have occasional contact
       with the public; and he can do no fast paced work.

PageID.48.

              In reaching this determination, ALJ Ohanesian noted that “[t]he prior finding

concerning the claimant's residual functional capacity or other finding required under the

applicable sequential evaluation process for determining disability is binding absent evidence of

an improvement or change in condition since the prior hearing (Acquiescence Ruling 98-4(6)).”

PageID.48. Since plaintiff filed this action, the Sixth Circuit issued its opinion in Earley v.

Commissioner of Social Security, 893 F.3d 929 (6th Cir. 2018), which examined the principles of

res judicata as those principles pertain to a claimant’s subsequent application for benefits. The




                                                  4
court in Early defined those principles as “[f]inality, efficiency, and the consistent treatment of

like cases.” Earley, 893 F.3d at 933.

       An administrative law judge honors those principles by considering what an earlier
       judge found with respect to a later application and by considering that earlier
       record. That is why it is fair for an administrative law judge to take the view that,
       absent new and additional evidence, the first administrative law judge’s findings
       are a legitimate, albeit not binding, consideration in reviewing a second application.

Id. (internal citations omitted) (emphasis added). While the court pointed out that an ALJ is not

bound by a decision involving a previous claim, it recognized that “[f]resh review is not blind

review” and that “[a] later administrative law judge may consider what an earlier judge did if for

no other reason than to strive for consistent decision making.” Id. at 934. Here, ALJ Ohanesian

followed the framework set forth in Earley. While ALJ Ohanesian agreed with the RFC reached

by ALJ Prothro in 2014, he reviewed the medical record as far back as 1996 and conducted an

independent review of the evidence to reach that conclusion.

               ALJ Ohanesian also found at the fourth step that plaintiff had no past relevant work.

PageID.54. At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at all exertional levels. PageID.55-56. Specifically, ALJ Ohanesian found that

plaintiff could perform the requirements of the following work in the national economy: machine

feeder (270,000 jobs); cleaner (280,000 jobs); and packager (172,000 jobs). PageID.55-56.

Accordingly, the ALJ determined that plaintiff has not been under a disability, as defined in the

Social Security Act, from December 16, 2016 (the date the application was filed) through August

24, 2017 (the date of the decision). PageID.56.

               III.   DISCUSSION

               Plaintiff set forth two issues (with sub-issues) on appeal:




                                                  5
                     A. The ALJ failed to comply with 20 C.F.R. § 404.1527 [sic] by
                     not considering plaintiff’s treating psychologist a “medical
                     source,” and by failing to give adequate weight to his opinion.

                     1. The ALJ should have found that Jon Weeldreyer, MA, LLC
                     limited license psychologist is an acceptable medical source;

                     2. Had addressed and given proper weight to Mr. Weeldreyer’s
                     opinion, he would have found plaintiff disabled under Listing
                     12.04;

                     3. When the ALJ chose to not give Mr. Weeldreyer’s opinion
                     controlling weight, he committed reversible error by not
                     addressing the criteria in 20 C.F.R. 404.1527(d) [sic]. 1

                     The crux of plaintiff’s claim is that the ALJ should have considered Mr. Weeldreyer

to be an acceptable medical source whose opinion should be given controlling weight. The Court

disagrees. Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R. §

416.927(c)(2). The regulations define an “acceptable medical source” as licensed physicians,

licensed or certified psychologists, licensed optometrists, licensed podiatrists, and qualified

speech-language pathologists. See 20 C.F.R. § 416.913(a). An “acceptable medical source”

receives special deference. See id. (“We need evidence from acceptable medical sources to

establish whether you have a medically determinable impairment(s)”). A treating source who is

not an “acceptable medical source” is deemed an “other source.” See 20 C.F.R. § 416.913(d) (“In

addition to evidence from the acceptable medical sources listed in paragraph (a) of this section, we

may also use evidence from other sources to show the severity of your impairment(s) and how it


1
    This alleged error is addressed in § III.B., infra.

                                                          6
affects your ability to work. Other sources include, but are not limited to -- (1) Medical sources

not listed in paragraph (a) of this section (for example, nurse-practitioners, physicians' assistants,

naturopaths, chiropractors, audiologists, and therapists)[.]”).

               In the present case, Mr. Weeldreyer was a “limited licensed psychologist,” not a

“licensed psychologist.” See 20 C.F.R. § 416.913(a). In Michigan, an individual with a master’s

degree in psychology may obtain a “limited” psychology license. M.C.L. § 333.18223(b)(2)

(authorizing such licenses). Normally, a limited licensed psychologist must be supervised. Id. In

Richardson v. Commissioner of Social Security, No. 1:12-cv-776, 2013 WL 5211245 (W.D. Mich.

Sept. 16, 2013), affirmed 570 Fed. Appx. 537 (6th Cir. 2014), this Court determined that a limited

licensed psychologist is not an acceptable medical source under the regulations:

              Plaintiff contends that the ALJ gave little or no weight to a treating source,
       whom plaintiff refers to as “Dr. Maureen Fabiano, the treating psychologist,” “Dr.
       Fabiano,” “M.A. Fabiano,” and “Dr[.] Maureen Fabiano.” Plaintiff's Brief at pp. 3,
       11–13. The record reflects that Ms. Fabiano is not a doctor, but rather holds a
       master’s degree and is a limited licensed psychologist “MA/LLP” (AR 532).

                                       *       *       *

               The ALJ could properly discount Ms. Fabiano’s opinions because she is not
       an acceptable medical source under 20 C.F.R. § 416.913(a) (defining acceptable
       medical sources as licensed physicians, licensed or certified psychologists, licensed
       optometrists (for establishing visual disorders only), licensed podiatrists (for
       establishing impairments of the foot, or foot and ankle only), and qualified speech-
       language pathologists (for establishing speech or language impairments only).
       While Ms. Fabiano’s opinions can be considered as evidence from an “other”
       medical source, they are not entitled the weight given to the opinion of an
       “acceptable medical source” such as a doctor. See 20 C.F.R. § 416.913(d) (1)
       (evidence from “other” medical sources includes information from nurse-
       practitioners, physicians’ assistants, naturopaths, chiropractors, audiologists and
       therapists). See also, Gayheart, 710 F.3d at 378 (psychological therapist is not an
       acceptable medical source under the regulations); Shontos v. Barnhart, 328 F.3d
       418, 425–26 (8th Cir.2003) (nurse practitioner is not an acceptable medical source
       under § 404.1513(a), but can be considered as an “other” medical source under 20
       C.F.R. § 404.1513(d)(1)); Nierzwick v. Commissioner of Social Security, 7 Fed.
       Appx. 358, 363 (6th Cir.2001) (physical therapist’s report not afforded significant
       weight because the therapist is not recognized as an acceptable medical source).

                                                   7
                Pursuant to Social Security Ruling (SSR) 06–3p, opinions from other
        medical sources, such as nurse practitioners, physicians’ assistants and therapists
        “are important and should be evaluated on key issues such as impairment severity
        and functional effects, along with other relevant evidence in the file.” See SSR 06–
        3p. The ALJ evaluated and then properly discounted Ms. Fabiano's opinions
        consistent with SSR 06–3p. Accordingly, plaintiff’s claim of error should be
        denied.

Richardson, 2013 WL 5211245 at *7-8 (footnote omitted).

                In affirming this decision, the Sixth Circuit rejected plaintiff’s claim that the ALJ

improperly evaluated the opinion of limited licensed psychologist Fabiano:

                Richardson next argues that the ALJ erred by discounting the medical
        opinions of examining psychologist Dr. J. Keith Ostien and case worker Maureen
        Fabiano, who both concluded that Richardson had significant work-related
        limitations in mental functioning. The ALJ reasonably gave little weight to the
        medical opinion of Ms. Fabiano because she is not a physician and her conclusion
        that Richardson had significant impairments conflicted with other substantial
        evidence in the record, including Richardson’s 2008 mental health assessment,
        Fabiano's own treatment notes, and Dr. Pinaire’s opinion. Likewise, the ALJ
        reasonably discounted Dr. Ostien’s opinion because it was given after a single
        evaluation and his conclusions were based largely on Richardson’s vague
        statements concerning his circumstances and condition.

Richardson v. Commissioner of Social Security, 570 Fed. Appx. 537, 538-39 (6th Cir. 2014)

(emphasis added).

                Finally, in Smith-Johnson v. Commissioner of Social Security, 579 Fed. Appx, 426

(6th Cir. 2014), a case in which the plaintiff took the opposite position as asserted in here (i.e., that

an LLP who issued an unfavorable opinion was not an acceptable medical source), the court

explained that in evaluating an opinion prepared by a limited licensed psychologist, the

“acceptable medical source” is not the limited licensed psychologist, but rather the supervising

licensed psychologist who co-signed the opinion:

              On April 29, 2008, Smith–Johnson submitted to a psychological evaluation
        by Mary P. Koopman, a licensed professional counselor and limited licensed

                                                   8
       psychologist, which was cosigned by P. Douglas Callan, Ph.D., a licensed
       psychologist.

                                     *       *       *

                Although Smith-Johnson takes issue with the consideration of Koopman’s
       report because she is not an “acceptable medical source,” she makes no attempt to
       explain why a report that is co-signed by an acceptable medical source (a licensed
       psychologist) cannot be considered. Even assuming, however, that the report does
       not come from an acceptable medical source, the regulations plainly permit
       consideration of that report. Specifically, the objective findings in the report are
       properly considered because they are relied upon by Dr. Kriauciunas, a non-
       examining state agency consultant whose opinion should be given weight only
       “insofar as [it is] supported by evidence in the case record.” SSR 96–6p; see also
       20 C.F.R. § 404.1527(c)(3)-(4). Koopman’s opinions also are properly considered
       under the regulations that require evaluation of every medical opinion “[r]egardless
       of its source,” and that permit “other sources” to be used to determine severity. 20
       C.F.R. §§ 404.1513(d), 404.1527(c).

Smith-Johnson, 579 Fed. Appx. at 427, 435.

               For these reasons, the ALJ properly declined to characterize Mr. Weeldreyer, a

limited licensed psychologist, as an acceptable medical source. Accordingly, plaintiff’s claims of

error are denied.

               B. The ALJ’s residual functional capacity (RCF) finding is not
               supported by substantial evidence under 20 C.F.R. § 404.1520a
               [sic] and SSR 98-6p.

               1. The ALJ did not properly consider psychologist Jon
               Weeldreyer’s treatment or opinion in determining Plaintiff’s
               RFC;

               a. Even if Mr. Weeldreyer was not a medical source, his opinion
               was entitled to great if not controlling weight;

               b. In the absence of giving Mr. Weeldreyer’s opinion controlling
               weight, the ALJ committed reversible error by not addressing
               20 C.F.R. 404.1527(d) [sic], in part, because his RFC finding was
               more restrictive than the psychologist’s opinion[.]

               Plaintiff contends that the ALJ failed to give Mr. Weeldreyer’s opinion appropriate

weight and not including those restrictions in the RFC. RFC is a medical assessment of what an

                                                 9
individual can do in a work setting in spite of functional limitations and environmental restrictions

imposed by all of his medically determinable impairments. 20 C.F.R. § 416.945. RFC is defined

as “the maximum degree to which the individual retains the capacity for sustained performance of

the physical-mental requirements of jobs” on a regular and continuing basis. 20 C.F.R. Part 404,

Subpt. P, App. 2, § 200.00(c).

               The ALJ performed an extensive evaluation of Mr. Weeldreyer’s opinions.

Because plaintiff contends that the ALJ had no basis to reject Mr. Weeldreyer’s opinions, the Court

will reproduce the ALJ’s complete evaluation of those opinions:

               The opinions of Jon Weeldreyer, MA, LLP, CAADC, CCSM, noted in
       Exhibit B18F are given little weight. Mr. Weeldreyer completed a mental residual
       functional capacity form on the claimant's behalf in May of 2017 (Ex. B18F).
       Concerning his mental abilities and aptitudes needed to do unskilled work, Mr.
       Weeldreyer opined that the claimant had serious limitations concerning his ability
       to remember work like procedures; carry out very short and simple instructions;
       maintain regular attendance and be punctual within customary, usually strict
       tolerances; perform at a consistent pace without an unreasonable number and length
       of rest periods; ask simple questions or request assistance; and accept instructions
       and respond appropriately to criticism from supervisors (Ex. B18Fl-2). And he was
       unable to meet competitive standards concerning his ability to maintain attention
       for two hour segment; sustain an ordinary routine without special supervision; work
       in coordination with or proximity to others without being unduly distracted;
       complete a normal workday and workweek without interruptions from
       psychologically based symptoms; get along with coworkers or peers without
       unduly distracted them or exhibiting behavioral extremes; respond appropriately to
       changes in a routine work setting; and deal with normal work stress (Id.).

                He opined that the claimant's interpersonal skills were so limited by mental
       health that he could not sustain work in proximity to others (Ex. B18F/2). His
       mental health symptoms caused thinking errors, including delusions and paranoia
       that overwhelmed his decision-making (Id.). And low stress tolerance brought out
       thought and mood disorder symptoms (Id.). He opined that the claimant had marked
       restriction in activities of daily living; extreme limitation in social functioning;
       extreme limitation in concentration, persistence, or pace; and four or more episodes
       of decompensation (Id.). He opined that the claimant would be absent about four
       days per month (Ex. B 18F/3). And he opined that the claimant was not capable of
       maintaining stability to hold a job (Id.). He noted that the claimant might be able to
       get hired, but he had not exhibited the ability to sustain emotional control or rational
       thinking to hold a job (Id.). Finally, he concluded by noting that the claimant's

                                                 10
substance abuse exacerbated the severity of his symptoms; but he did not indicate
any differences in the claimant's functional abilities if he were totally abstinent
(Id.). Rather, he noted that he did not feel total abstinence would change how he
characterized the claimant's limitations (Id.).

         Some weight is given to the opinion that the claimant's substance abuse was
a factor in eroding his functional abilities. However, Mr. Weeldreyer is not an
acceptable medical source. The opinions concerning the claimant's mental abilities
and aptitudes needed to do unskilled work were inconsistent with the record as a
whole, including the claimant's history of medication noncompliance and positive
response to medication therapy when compliant. It was also inconsistent with Mr.
Weeldreyer's own treatment notes. Mr. Weeldreyer had the opportunity to
document the claimant's functional impairments on a session-by-session basis.
However, he consistently left the space blank concerning functional impairments
(Ex. B13F/14, 22, 28, 36, 44, 52, 60, 68, 76, 84, 92, 100, 108, B16F/1, 7, 13, 27,
34, B21F/1, 7, 12, 18, 25). Additionally, we have changed how we evaluate mental
impairments. The paragraph B criteria used by Mr. Weeldreyer are no longer used.
The opinion that the claimant would be absent about four days per month was
speculation. Finally, the opinion that the claimant was not capable of maintaining
stability to hold a job was an opinion on an issue reserved to the Commissioner,
and it involved vocational considerations for which Mr. Weeldreyer is not an
expert. Therefore, the opinions of Mr. Weeldreyer noted in Exhibit B 18F are given
little weight overall.

         The opinions of Mr. Weeldreyer noted in Exhibit B19F are given little
weight. He gave his statement on the claimant's behalf in May of 2017 (Ex. B19F).
He gave the claimant a guarded prognosis, noting that the claimant had a serious
and persistent mental illness, and this was something he would try to manage the
rest of his life with appropriate medications, appropriate social supports, and
treatment (Ex. B19F/2). He opined that with appropriate treatment, the claimant
could probably be functional in the form of not needing additional hospitalizations;
but it was unlikely that he would be able to put together those kind of social supports
(Id.). He imagined that there would be numerous hospitalizations in the claimant's
life (Id.). And he concluded that the stimuli of the workplace, the conditions of
work, the requirements of doing different work tasks, or the functions of the job
itself, and interacting with coworkers and supervisors would cause serious
limitation in the claimant's ability to function (Id.).

       As noted above, Mr. Weeldreyer is not an acceptable medical source. The
guarded prognosis and the opinions concerning the claimant's limitations were
inconsistent with the record as a whole, including the claimant's history of
medication non-compliance and positive response to medication therapy when
compliant. It was also inconsistent with Mr. Weeldreyer's own treatment notes. Mr.
Weeldreyer had the opportunity to document the claimant's functional impairments
on a session-by-session basis. However, he consistently left the space blank
concerning functional impairments (Ex. B13F/14, 22, 28, 36, 44, 52, 60, 68, 76, 84,

                                          11
       92, 100, 108, B16F/1, 7, 13, 27, 34, B21F/1, 7, 12, 18, 25). Finally, the opinion that
       he claimant would be unable to tolerate employment was an opinion on an issue
       reserved to the Commissioner, and it involved vocational considerations for which
       Mr. Weeldreyer is not an expert. Therefore, the opinions of Mr. Weeldreyer noted
       in Exhibit B19F are given little weight overall.

PageID.53-54.

                The regulations provide that the agency will evaluate every medical opinion

received “[r]egardless of its source,” and that unless a treating source's opinion is given controlling

weight, the agency will consider the factors set forth in § 416.927(c)(1)-(6) in deciding the weight

given to any medical opinion. See 20 C.F.R. § 416.927(c). While the ALJ is required to give “good

reasons” for the weight assigned a treating source's opinion, Wilson v. Commissioner of Social

Security, 378 F.3d 541, 545 (6th Cir. 2004), this articulation requirement does not apply when an

ALJ evaluates the report of a medical source who is not a treating, acceptable medical source. See

Smith v. Commissioner of Social Security, 482 F.3d 873, 876 (6th Cir.2007). “The opinion of a

‘non-acceptable medical source’ is not entitled to any particular weight or deference—the ALJ has

discretion to assign it any weight he feels appropriate based on the evidence of record.” Noto v.

Commissioner of Social Security, 632 Fed. Appx. 243, 248-49 (6th Cir. 2015). However, “the

ALJ's decision still must say enough to allow the appellate court to trace the path of his reasoning.”

Stacey v. Commissioner of Social Security, 451 Fed. Appx. 517, 519 (6th Cir. 2011) (internal

quotation marks omitted). Here, the ALJ provided a reasoned evaluation of the opinions prepared

by Mr. Weeldreyer. Accordingly, plaintiff's claim of error is denied.

                2. The ALJ’s credibility finding is not supported by substantial
                evidence in the record because he failed to give adequate reasons
                for finding plaintiff less than fully credible and his findings are
                not supported by substantial evidence.

                Plaintiff contends that the ALJ failed to give adequate reasons for finding that some

of his alleged symptoms were not credible. The term “credibility” is no longer used by the

                                                  12
Commissioner in evaluating claims. Defendant’s Brief (ECF No. 14, PageID.438-439). In SSR

16-3p the agency stated:

           [W]e are eliminating the use of the term “credibility” from our sub-regulatory
           policy, as our regulations do not use this term. In doing so, we clarify that
           subjective symptom evaluation is not an examination of an individual's character.

SSR 16-3p, 2016 WL 1119029 at *1-2 (eff. March 16, 2016).2 Under this policy, “[a]djudicators

must limit their evaluation to the individual’s statements about his or her symptoms and the

evidence in the record that is relevant to the individual’s impairments,” and “will not assess an

individual’s overall character or truthfulness in the manner typically used during an adversarial

court litigation.” Id. at *10.

                    While SSR 16-3p eliminated the use of the term “credibility”, the regulatory

analysis remains the same. As this Court observed,

                   The new policy ruling did not and could not change the underlying
           regulations. The longstanding two-part analysis for evaluating symptoms applies.
           20 C.F.R. § 404.1529(a). “An ALJ must first determine ‘whether there is an
           underlying medically determinable physical impairment that could reasonably be
           expected to produce the claimant’s symptoms.’ If such an impairment exists, the
           ALJ ‘must evaluate the intensity, persistence, and limiting effects of the symptoms
           on the individual’s ability to do basic work activities.’” Morrison v. Commissioner,
           2017 WL 4278378, at *4 (quoting Rogers v. Commissioner, 486 F.3d 234, 247 (6th
           Cir. 2007) ). Relevant factors to be considered in evaluating symptoms are listed in
           20 C.F.R. § 404.1529(c)(3). “It is well established that the ALJ is not required to
           discuss every factor or conduct a factor-by-factor analysis.” Pratt v. Commissioner,
           No. 1:12-cv-1084, 2014 WL 1577525, at *3 (W.D. Mich. Apr. 21, 2014) (collecting
           cases); see also Carsten v. Commissioner, No. 15-14379, 2017 WL 957455, at *4
           (E.D. Mich. Feb. 23, 2017).

Palmer v. Commissioner of Social Security, No. 1:17-cv-577, 2018 WL 4346819 at *6 (W.D.

Mich. Aug. 9, 2018), R&R adopted 2018 WL 4334623.

                    The evaluation of a claimant’s subjective complaints remains peculiarly within the

province of the ALJ. See Gooch v. Secretary of Health & Human Services, 833 F.2d 589, 592 (6th


2
    The Court notes that SSR 16-3p was in effect when the ALJ issued plaintiff’s decision on August 24, 2017.

                                                          13
Cir. 1987). While the term “credibility” is no longer used, this Court must still give deference to

the ALJ’s evaluation of the symptoms under the regulations, and may not disturb that ALJ’s

evaluation “absent [a] compelling reason.” Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001)

“[A]side from this linguistic clarification, the analysis under SSR 16-3p otherwise is identical to

that performed under SSR 96-7p.” Scobey v. Commissioner of Social Security, No. 1:17-cv-987,

2018 WL 4658816 at *11 (W.D. Mich. Sept. 28, 2018) (internal quotation marks and brackets

omitted).

                Here, plaintiff alleged that he is disabled by impairments which affect his memory

and his ability to hear, concentrate, and get along with others. PageID.48. Plaintiff contends that

the ALJ’s residual functional capacity (RFC) is not based on substantial evidence because it does

not take account of his disabling symptoms. The ALJ reviewed the record and found that

plaintiff’s symptoms were not entirely consistent with his statements concerning the intensity,

persistence, and limiting effects of those symptoms based upon: (1) plaintiff’s treatment history

(he received generally conservative treatment and with a positive response medication); (2)

plaintiff’s non-compliance with treatment (he was not taking medications as prescribed, and did

not discontinue using cannabis despite its interaction with his prescription medications); (3)

plaintiff’s post-onset work activities (he was self-employed mowing lawns); (4) plaintiff’s

inconsistent statements regarding consumption of alcohol (plaintiff testified that he did not

consume much alcohol, but also reported drinking about five glasses of alcohol per day); (5)

plaintiff’s social interaction (plaintiff testified that he had only one friend but acknowledged that

he got cannabis from a group of friends); and (6) plaintiff’s daily activities (plaintiff stated that

his boyfriend did the cooking, but later also testified that he cooked once or twice a week).

PageID.50-52.



                                                 14
               After reviewing the evidence, the ALJ concluded that the RFC was supported by

the objective findings, plaintiff’s history of mostly conservative treatment during the period in

question, plaintiff’s history of treatment non-compliance, plaintiff’s positive response to treatment

when compliant, portions of the opinions of Dr. Schirado, and the record as a whole. PageID.54.

The Court finds no compelling reason to disturb the ALJ’s determination with respect to the

limiting effects of plaintiff’s symptoms on his ability to do basic work activities. Accordingly,

this claim is denied.

               3. The RFC finding did not include all plaintiff’s well-
               documented impairments.

               Plaintiff did not include a separate section in his brief addressing this alleged error.

To the extent plaintiff contends that the ALJ failed to include impairments identified by Mr.

Weeldreyer, that contention is denied for the reasons stated above.

               II.      CONCLUSION

               The ALJ’s determination is supported by substantial evidence.                      The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: March 28, 2019                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                 15
